Campbell, C. J.,
delivered the opinion of the court.
■ This case involves the validity of an “Act for the relief of Messrs. Cowan & McCabe, attorneys at law, of Vicksburg, Mississippi,” approved January 30,1882. Acts 1882, p. 740.
The power of the Legislature to deal with counties is great, but is not without limits, and while it is difficult to assign definite boundaries, it may be confidently affirmed that this act crosses them, for it assumes to create and impose on the county a liability for services not rendered to it, but to private individuals in a contest in which they were in antagonism to the count}' as apolitical entity, and in which the official representatives of the county were their adversaries.
Counties may be compelled to discharge obligations resting on them, but it is not allowable to assume what does not exist, and compel payment of a demand which has no foundation as a claim on the county, and no connection with the functions- and purposes of county administration. This act necessitates-taxation, for the county has nothing except what is raised in that way. It is not a legitimate exercise of legislative power to impose the burden of taxation on a county to pay what it. does not owe in any just sense. A. cannot be required to contribute of his means to B., for services rendered to private individuals, and a legislative declaration that such services constitute a just demand against a county is not conclusive, but must be finally passed on by the courts, for this is in its nature a judicial question. Taxation for any other than a public purpose is unauthorized. To declare the existence of an obligation which is without any just foundation, and decree *885its payment by taxation is despotic. There may be no power to arrest the misappropriation of public money by the Legislature, but it is nevertheless true that the application of such money to any other than the legitimate purposes of government is unjustifiable, whether it is controllable or not. The .apprehension that improper use will be made of money raised by taxation will not authorize interfence by the courts- with its collection; but if an act should be passed imposing a tax on all the property in the State to pay an individual for a contest he had made with the State, it cannot be doubted that it would be the duty of the courts to arrest the collection of such tax as being foreign to the nature and purpose of government. The Legislature is not the depository of the rights of property of the citizen who holds by the higher tenure of the Constitution, with the judiciary it creates as^ its guardian.
It is far less dangerous to recognize the right of the Legislature to impose burdens that are unlawful on the whole State than to permit an infringement of the rights of subdivisions •of the State. The interest of all affords some safeguard .agaiust an improper use of power; but when, by the power of the whole, it is proposed to fasten burdens on a sub-division, the hazard of injustice is increased. What concerns all may secure such attention as to protect against abuse, but particular localities are liable to suffer at the hands of careless or indifferent majorities. The danger is that the representatives •of counties not proposed to be affected by a measure may not feel a just interest in what affects only otherlocalities, and the apprehension that their counties, in their turn, may be made the viciims of like impositions is often found to be a too feeble incentive to active resistance to the wrongs proposed to be •done to others. The disposition to believe that the evil which befáis others will not come upon us renders us comparatively careless as to the inflictions on others not immediately concerning us. A local measure is more likely to escape discussion and observation in the Legislature than one of general *886operation. The greater danger, therefore, lies in local impositions, and the necessity for the exercise of the scrutiny of the courts to prevent wrong by legislation is the more pressing in case of subdivisions of the State than with respect to the State. The practice in legislative bodies, to a considerable-extent, is to leave the measures proposed to affect only particular localities, and involving no general burdens, to the representatives of the constituencies to be affected, and what they approve is apt to pass without objection.
The foregoing view is the result of careful examination and consideration of the authorities. In all the books we have not found a decision or a dictum to sustain this act of the Legislature. If the right of the Legislature to compel payment of a moral claim is conceded, such concession will not support this act, for in our view no sort of obligation exists upon the county of Warren to pay for services rendered against the county as a political organism. “ The laborer is worthy of his hire,” but to be paid by his employer.
Judgment reversed, and judgment final here in favor of the appellant.